Exhibit 10.65

FREESCALE SEMICONDUCTOR HOLDINGS

2011 OMNIBUS INCENTIVE PLAN

FORM PERFORMANCEE RESTRICTED SHARE UNIT AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), is made effective as of the date indicated in
the grant summary in the Freescale equity recordkeeping system (the “Date of
Grant”), by and among Freescale Semiconductor Holdings I, Ltd., a Bermuda
exempted limited liability company (the “Company”), the recipient’s employing
subsidiary and the recipient of the grant (the “Executive”):

R E C I T A L S:

WHEREAS, the Company has adopted the Freescale Semiconductor Holdings 2011
Omnibus Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement. Capitalized terms used but not
otherwise defined herein shall have meanings ascribed to such terms in the Plan;
and

WHEREAS, the Administrator has determined that it would be in the best interests
of the Company and its shareholders to grant the Restricted Share Units provided
for herein to the Executive pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of Restricted Share Units. The Company hereby grants to the Executive,
on the terms and conditions hereinafter set forth, units evidencing a right to
receive a target number of            Common Shares (or a lesser or greater
number of Common Shares, or no Common Shares whatsoever), based on the Company’s
achievement of the performance goals set forth on Appendix A hereto (the
“Performance Goals”), which Appendix A is incorporated by reference herein and
made a part hereof, all in accordance with the terms and conditions of this
Agreement (the “Restricted Share Units” or “Restricted Share Unit Award”).
Shares corresponding to the Restricted Share Units granted herein are in all
events to be delivered to the Participant only after the Performance Goals have
been achieved and certified as described in Section 3 and the Participant has
become vested in the Restricted Share Units pursuant to Section 4 or Section 5
below.

2. Performance Period. For purposes of this Agreement, the term “Performance
Period” shall collectively refer to each of the following periods:

(a) Beginning January 1, 2012 and ending December 31, 2012 (the “First
Performance Period”);

(b) Beginning January 1, 2013 and ending December 31, 2013 (the “Second
Performance Period”); and

(c) Beginning January 1, 2014 and ending December 31, 2014 (the “Third
Performance Period”).



--------------------------------------------------------------------------------

3. Performance Goal.

(a) To the extent, if any, the applicable Performance Goals have been achieved
for a Performance Period, and subject to compliance with the requirements of
Section 4, the Participant will be entitled to receive from 0 to 1.5 (such
number, the “Share Delivery Factor”) Common Shares for each of the Restricted
Share Units applicable to such Performance Period as follows:

(i) in the First Performance Period, 33% of the aggregate number of Restricted
Share Units;

(ii) in the Second Performance Period, 33% of the aggregate number of Restricted
Share Units; and

(iii) in the Third Performance Period, 34% of the aggregate number of Restricted
Share Units.

(b) The Compensation and Leadership Committee of the Company’s Board shall, as
soon as practicable following the last day of each Performance Period, certify
(i) the extent, if any, to which the Performance Goals have been achieved and
(ii) the Share Delivery Factor and resulting number of whole Common Shares, if
any, which the Participant shall be entitled to receive with respect to each
Restricted Share Unit applicable to the Performance Period. In the event the
Share Delivery Factor equals zero, the Restricted Share Units applicable to that
Performance Period shall be cancelled and of no effect following the end of the
corresponding Performance Period. Such certification shall be final, conclusive
and binding on the Participant, and on all other persons, to the maximum extent
permitted by law.

(c) Notwithstanding anything to the contrary contained in this Section 3, in the
event of a Change of Control that occurs during any Performance Period, the
partially completed Performance Period and any subsequent Performance Period
under this Restricted Share Unit Award shall be deemed terminated and the Share
Delivery Factor for each such Performance Period shall equal 1.0 and all
unvested Restricted Share Units shall become immediately vested.

4. Restrictions and Vesting Period.

(a) Restrictions and Transferability. The Restricted Share Unit Award may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Executive otherwise than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. No such permitted transfer of the Restricted Share Unit Award to
heirs or legatees of the Executive shall be effective to bind the Company unless
the Administrator shall have been furnished with written notice thereof and a
copy of such evidence as the Administrator may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions hereof.

 

2



--------------------------------------------------------------------------------

(b) Vesting Period. Subject to the Executive’s continued employment with the
Company, or except as otherwise provided below, to the extent that the
Performance Goals for the Performance Period have been achieved and certified,
the Restricted Share Unit Award shall vest as follows:

(i) 33% of the aggregate number of Restricted Share Units multiplied by the
applicable Share Delivery Factor shall vest on the later of the first
anniversary of the Date of Grant or the Committee’s certification of the
Performance Goals for the First Performance Period;

(ii) 33% of the aggregate number of Restricted Share Units multiplied by the
applicable Share Delivery Factor shall vest on the later of the second
anniversary of the Date of Grant or the Committee’s certification of the
Performance Goals for Second Performance Period; and

(iii) 34% of the aggregate number of Restricted Share Units multiplied by the
applicable Share Delivery Factor shall vest on the later of the third
anniversary of the Date of Grant or the Committee’s certification of the
Performance Goals for the Third Performance Period.

(c) At any time, the portion of the Restricted Share Unit Award which has become
vested as described above (or pursuant to Section 5 below) is hereinafter
referred to as the “Vested Portion.”

(d) Settlement of Restricted Share Units. Shares shall be delivered (provided,
that such delivery is otherwise in accordance with federal and state securities
laws) with respect to the Vested Portion of the Restricted Share Unit Award as
soon as practicable following the applicable vesting date, but in no event later
than March 15 of the calendar year following the year of vesting.

(e) No Shareholder Rights. The Executive shall have no rights of a shareholder
of the Company with respect to the Restricted Share Units, including, but not
limited to, the rights to vote and receive ordinary dividends, until the
settlement date of the Restricted Share Units. In the event that the
Administrator approves an adjustment to the Restricted Share Unit Award pursuant
to Section 5 of the Plan, then in such event, any and all new, substituted or
additional securities to which Executive is entitled by reason of the Restricted
Share Unit Award shall be immediately subject to the restrictions and the
Vesting Period set forth in Sections 2(a) and (b) above with the same force and
effect as the Restricted Share Unit Award subject to such restrictions
immediately before such event.

5. Termination of Employment.

(a) General. If the Executive’s employment is terminated for any reason, the
Restricted Share Unit Award shall, to the extent not then vested (after giving
effect to the provisions of this Section 5), terminate upon such termination of
employment.

 

3



--------------------------------------------------------------------------------

(b) For Cause. The Restricted Share Unit Award (including any Vested Portion
thereof) shall terminate upon the Company’s notification to the Executive of the
Executive’s termination of employment by the Company for Cause.

(c) Death, Disability or Good Reason. Upon the Executive’s termination of
employment due to the Executive’s death, Disability or by the Executive for Good
Reason, the Restricted Share Unit Award shall become vested for an additional
number of Shares equal to the number of Shares subject to the Restricted Share
Unit Award (if any) that would have vested on the next anniversary of the Date
of Grant with a deemed Share Delivery Factor of 1.0 for the Performance Period
as if the Executive had remained employed until such date. Any portion of the
Restricted Share Unit Award that is not vested after giving effect to the above
provisions of this Section 5(c) shall terminate immediately effective as of the
termination of the Executive’s employment.

(d) For Good Reason. For purposes of this Agreement, “Good Reason” shall mean
(i) for any Executive who has an employment agreement with the Company or one of
its Affiliates, the definition of “Good Reason” in such agreement if so defined,
or (ii) for any Executive not described in (i), (a) a material reduction by the
Company in such Executive’s annual base salary or target incentive compensation
opportunity, (b) a material reduction in the aggregate level of employee
benefits made available to the Executive when compared to the benefits made
available to the Executive at any time during the Executive’s employment, unless
the reduction is applicable to senior executives of the Company generally, (c) a
material diminution in the Executive’s duties or responsibilities (other than as
a result of the Executive’s physical or mental incapacity which impairs his
ability to materially perform his duties or responsibilities as confirmed by a
doctor reasonably acceptable to the Executive or his representative and such
diminution lasts only for so long as such doctor determines such incapacity
impairs the Executive’s ability to materially perform his duties or
responsibilities) as an Executive; provided, however, that in no event shall
there be deemed to be Good Reason with respect to the Executive on account of a
lateral change to the Executive’s duties that does not affect the Executive’s
reporting relationships, (d) the Company or one of its Affiliates requiring the
Executive’s principal location of employment to be at any office or location
more than 35 miles from the principal headquarters of the Company to which the
Executive currently reports (other than to the extent agreed to or requested by
the Executive), or (e) failure of the Company or one of its Affiliates to comply
with this Agreement, in each case which is not cured within 30 days following
the Company’s or one of its Affiliates’, as applicable, receipt of written
notice from such the Executive describing the event constituting Good Reason;
provided that any event that would otherwise constitute “Good Reason” hereunder
shall cease to constitute “Good Reason” on the 30th day following the later of
(x) the occurrence thereof and (y) such the Executive’s knowledge thereof,
unless such the Executive has given the Company or one of its Affiliates, as
applicable, written notice thereof prior to such date.

(e) Forfeiture. Notwithstanding anything herein to the contrary, if the
Executive breaches any Restrictive Covenants applicable to the Executive
(including, without limitation, the Restrictive Covenants set forth in Exhibit A
hereto) at any time in the one year period following Executive’s termination of
employment for any reason then (x) any Vested Portion then held by the Executive
shall be automatically forfeited, (y) any Shares acquired pursuant to the
Restricted Share Unit Award shall be automatically forfeited and (z) any
proceeds from the sale of Shares described in preceding clause (y), shall be
immediately repaid to the Company.

 

4



--------------------------------------------------------------------------------

6. Certain Covenants. The Executive hereby agrees and covenants to perform all
of his obligations set forth in Exhibit A hereto (which is incorporated by
reference hereby) and acknowledges that the Executive’s obligations set forth in
Exhibit A constitute a material inducement for the Company’s grant of the
Restricted Share Unit Award to the Executive.

7. No Right to Continued Employment. The granting of the Restricted Share Unit
Award evidenced hereby and this Agreement shall impose no obligation on the
Company or any Affiliate to continue the employment of the Executive and shall
not lessen or affect the Company’s or its Affiliate’s right to terminate the
employment of such Executive. The granting of the Restricted Share Unit Award
does not form part of and should in no way be construed as a term or condition
of employment. At all times, the Restricted Share Unit Award granted hereunder
is discretionary and does not imply that additional Restricted Share Unit Awards
will be awarded in the future.

8. Restricted Share Unit Award Not Wages. The value of any Restricted Share Unit
Award granted to Executive does not constitute and will not be included as wages
for the purposes of calculating any benefit or bonus provided by the Company or
the Executive’s employing subsidiary.

9. Withholding. The Executive will be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the Restricted Share Unit
Award or under the Plan or from any compensation or other amount owing to the
Executive the amount (in cash, Shares, other securities or other property) of
any applicable withholding taxes in respect of the Restricted Share Unit Award
or any payment or transfer under or with respect to the Restricted Share Unit
Award or the Plan and to take such other action as may be necessary in the
opinion of the Administrator to satisfy all obligations for the payment of such
withholding taxes.

10. Securities Laws. The issuance of any Shares hereunder shall be subject to
the Executive making or entering into such written representations, warranties
and agreements as the Administrator may reasonably request in order to comply
with applicable securities laws.

11. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Executive at the address appearing in the personnel records
of the Company for the Executive or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

12. Consent to Transfer of Data. By accepting the Restricted Share Unit Award,
Executive consents to the transfer of personal data (including but not limited
to the employee’s name, address, birth date and hire date) and to the processing
of this personal data by the Company and the provider of the Freescale equity
recordkeeping system.

 

5



--------------------------------------------------------------------------------

13. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

14. Consent to Jurisdiction. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court sitting in the Borough of Manhattan in The City of New York. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune of from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.

15. Acceptance. This Agreement must be accepted by electronic signature of the
Executive in the Freescale equity recordkeeping system or the Executive will
have no right to the Restricted Share Unit Award provided for in this Agreement.
By accepting this Agreement the Executive consents to the electronic delivery
through the Freescale equity recordkeeping system of all documents related to
this Restricted Share Unit Award.

 

6



--------------------------------------------------------------------------------

Appendix A

Performance Goals

 

7



--------------------------------------------------------------------------------

Exhibit A – Restrictive Covenants

(a) Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company and its Affiliates (collectively, the “Affiliated
Group”), all secret or confidential information, knowledge or data relating to
the Affiliated Group and its businesses (including, without limitation, any
proprietary and not publicly available information concerning any processes,
methods, trade secrets, research or secret data, costs, names of users or
purchasers of their respective products or services, business methods, operating
procedures or programs or methods of promotion and sale) that the Executive
obtains during the Executive’s employment that is not public knowledge (other
than as a result of the Executive’s violation of this Section (a))
(“Confidential Information”). The Executive shall not communicate, divulge or
disseminate Confidential Information at any time during or after the Executive’s
employment, except with the prior written consent of the Company, or as
otherwise required by law or legal process or as such disclosure or use may be
required in the course of the Executive performing his duties and
responsibilities with the Affiliated Group. Notwithstanding the foregoing
provisions, if the Executive is required to disclose any such confidential or
proprietary information pursuant to applicable law or a subpoena or court order,
the Executive shall promptly notify the Company in writing of any such
requirement so that the Company or the appropriate member of the Affiliated
Group may seek an appropriate protective order or other appropriate remedy or
waive compliance with the provisions hereof. The Executive shall reasonably
cooperate with the Company or the appropriate member of the Affiliated Group to
obtain such a protective order or other remedy. If such order or other remedy is
not obtained prior to the time the Executive is required to make the disclosure,
or the Company waives compliance with the provisions hereof, the Executive shall
disclose only that portion of the confidential or proprietary information which
he is advised by counsel in writing (either his or the Company’s) that he is
legally required to so disclose. Upon his termination of employment for any
reason, the Executive shall promptly return to the Company all records, files,
memoranda, correspondence, notebooks, notes, reports, customer lists, drawings,
plans, documents, and other documents and the like relating to the business of
the Affiliated Group or containing any trade secrets relating to the Affiliated
Group or that the Executive uses, prepares or comes into contact with during the
course of the Executive’s employment with the Affiliated Group, and all keys,
credit cards and passes, and such materials shall remain the sole property of
the Affiliated Group. The Executive agrees to execute any standard-form
confidentiality agreements with the Company that the Company in the future
generally enters into with similarly situated employees.

(b) Work Product and Inventions. The Affiliated Group and/or its nominees or
assigns shall own all right, title and interest in and to any and all
inventions, ideas, trade secrets, technology, devices, discoveries,
improvements, processes, developments, designs, know how, show-how, data,
computer programs, algorithms, formulae, works of authorship, works
modifications, trademarks, trade names, documentation, techniques, designs,
methods, trade secrets, technical specifications, technical data, concepts,
expressions, patents, patent rights, copyrights, moral rights, and all other
intellectual property rights or other developments whatsoever (collectively,
“Developments”), whether or not patentable, reduced to practice or registerable
under patent, copyright, trademark or other intellectual property law anywhere
in the world, made, authored, discovered, reduced to practice, conceived,
created, developed or otherwise obtained by the Executive (alone or jointly with
others) during the Executive’s employment with the Affiliated Group, and arising
from or relating to such employment or the business of the Affiliated Group
(whether during business hours or otherwise, and whether on the premises of
using the facilities or

 

8



--------------------------------------------------------------------------------

materials of the Affiliated Group or otherwise). The Executive shall promptly
and fully disclose to the Affiliated Group and to no one else all Developments,
and hereby assigns to the Affiliated Group without further compensation all
right, title and interest the Executive has or may have in any Developments, and
all patents, copyrights, or other intellectual property rights relating thereto,
and agrees that the Executive has not acquired and shall not acquire any rights
during the course of his employment with the Affiliated Group or thereafter with
respect to any Developments.

(c) Company Goodwill. The Executive recognizes and acknowledges that the
Affiliated Group has and continues to develop goodwill of substantial value
through efforts of employees, including the Executive. This goodwill includes,
but is not limited to, the identity and skill sets of its employees, its
relationships with employees and customers, intangible value attributable to its
products created by Executive and others, and the Affiliated Group’s brand and
reputation within the industry. Executive shall take no action to damage the
goodwill of the Affiliated Group or use it for personal benefit or the benefit
of competitors of the Affiliated Group.

(d) Non-Recruitment of Affiliated Group Employees. The Executive acknowledges
that employees are a significant part of the goodwill of the Affiliated Group,
such as, without limitation, their relationships and contacts with customers and
suppliers as well as the training and knowledge they receive from the Affiliated
Group in the course of their employment. The Executive shall not, at any time
during the Non-solicitation Restricted Period (as defined below), other than in
the ordinary exercise of his duties, without the prior written consent of the
Affiliated Group, directly or indirectly, solicit, recruit, or employ (whether
as an employee, officer, agent, consultant or independent contractor) any person
who is or was at any time during the previous 12 months, an employee,
representative, officer or director of any member of the Affiliated Group.
Further, during the Non-solicitation Restricted Period, the Executive shall not
take any action that could reasonably be expected to have the effect of directly
encouraging or inducing any person to cease their relationship with any member
of the Affiliated Group for any reason. A general employment advertisement by an
entity of which the Executive is a part will not constitute solicitation or
recruitment. The “Non-solicitation Restricted Period” shall mean the period from
the Date of Grant through the first anniversary of the Executive’s termination
of employment.

(e) Non-Competition – Solicitation of Business. Executive recognizes and agrees
that the Affiliated Group has provided Confidential Information to Executive and
has an interest in protecting this information from disclosure. Executive
further understands that the goodwill of the Affiliated Group is an interest
worthy of protection. For the protection of these and other interests, during
the Non-competition Restricted Period (as defined below), the Executive shall
not, either directly or indirectly, compete with the business of the Affiliated
Group by (i) becoming an officer, agent, employee, partner or director of any
other corporation, partnership or other entity, or otherwise render services to
or assist or hold an interest (except as a less than 3-percent shareholder of a
publicly traded corporation or as a less than 5-percent shareholder of a
corporation that is not publicly traded) in any Competitive Business (as defined
below), or (ii) soliciting, servicing, or accepting the business of (A) any
active customer of any member of the Affiliated Group, or (B) any person or
entity who is or was at any time during the previous twelve months a customer of
any member of the Affiliated Group, provided that such business is competitive
with any significant business of any member of the Affiliated Group.
“Competitive Business” shall mean any person or entity (including any joint
venture, partnership, firm, corporation, or limited liability company) that
conducts a business that is competitive with any significant business of the
Affiliated Group as of the date of termination (or any significant business that
is being actively pursued as of the date of termination by the Affiliated
Group). The Affiliated Group designs, manufactures, sells and licenses

 

9



--------------------------------------------------------------------------------

its products and technology worldwide. In addition, Competitive Businesses, as
defined above, are not tied or limited to any specific geographic location.
Accordingly, the scope of this Non-Competition provision is worldwide. The
“Non-competition Restricted Period” shall mean the period from the Date of Grant
through the first anniversary of the date of termination of the Executive’s
employment.

(f) Assistance. The Executive agrees that during and after his employment by the
Affiliated Group, upon request by the Company, the Executive will assist the
Affiliated Group in the defense of any claims, or potential claims that may be
made or threatened to be made against any member of the Affiliated Group in any
action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise (a “Proceeding”), and will assist the Affiliated
Group in the prosecution of any claims that may be made by any member of the
Affiliated Group in any Proceeding, to the extent that such claims may relate to
the Executive’s employment or the period of the Executive’s employment by the
Affiliated Group. The Executive agrees, unless precluded by law, to promptly
inform the Company if the Executive is asked to participate (or otherwise become
involved) in any Proceeding involving such claims or potential claims. The
Executive also agrees, unless precluded by law, to promptly inform the Company
if the Executive is asked to assist in any investigation (whether governmental
or otherwise) of any member of the Affiliated Group (or their actions),
regardless of whether a lawsuit has then been filed against any member of the
Affiliated Group with respect to such investigation. The Company agrees to
reimburse the Executive for all of the Executive’s reasonable out-of-pocket
expenses associated with such assistance, including travel expenses and any
attorneys’ fees and shall pay a reasonable per diem fee for the Executive’s
service. In addition, the Executive agrees to provide such services as are
reasonably requested by the Company to assist any successor to the Executive in
the transition of duties and responsibilities to such successor. Any services or
assistance contemplated in this Section (f) shall be at mutually agreed to and
convenient times.

(g) Remedies. The Executive acknowledges and agrees that the terms of this
Exhibit A: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Affiliated Group in, inter alia, near permanent customer relationships and
confidential information. The Executive further acknowledges and agrees that the
Executive’s breach of the provisions of this Exhibit A will cause the Affiliated
Group irreparable harm, which cannot be adequately compensated by money damages.
The Executive consents and agrees that the forfeiture provisions contained in
the Agreement are reasonable remedies in the event the Executive commits any
such breach. If any of the provisions of this Exhibit A are determined to be
wholly or partially unenforceable, the Executive hereby agrees that Exhibit A or
any provision hereof may be reformed so that it is enforceable to the maximum
extent permitted by law. If any of the provisions of this Exhibit A are
determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Affiliated
Group’s right to enforce any such covenant in any other jurisdiction.

 

10